Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWYNA W. BROOKS d/b/a EW Brooks
Books LLC,

Plaintiff,
19-cv-1944 (JSR)
-y-
MEMORANDUM ORDER
DAMON ANTHONY DASH and POPPINGTON LLC
d/b/a DAMON DASH STUDIOS,

Defendants.

JED S. RAKOFF, U.S5.D.J.

Familiarity with the general background to this case is
here assumed. Now before the Court is the motion of plaintiff
Edwyna W. Brooks to compel defendants Damon Anthony Dash
(“Dash”) and Poppington LLC d/b/a Dame Dash Studios
(“Poppington” and collectively “defendants”) to respond to and
answer interrogatories and document requests. Dkt. No. 99. As
relevant here, in April 2020, plaintiff secured a $300,000
judgment in this copyright action against defendants. In July
2020, to collect on that judgment, plaintiff served debtor
interrogatories and document requests. Plaintiff now complains
that the defendants “have failed to sufficiently respond to the
debtor discovery.” Plaintiff’s Motion to Compel Debtor Discovery
from the Defendants (“Pl. Mem.”), Dkt. No. 99, at 2. Plaintiff

also seeks attorneys’ fee in connection with this motion.

 

 
Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 2 of 6

Plaintiff has a number of complaints about the nature and
quality of the defendants’ responses. As discussed below,
however, many of plaintiff’s grievances, while perhaps
legitimate, are not properly resolved through a motion to compel
discovery. Accordingly, and as laid out in more detail below,
plaintiff’s motion is granted in part and denied in part.

First, plaintiff accuses the defendants of lying about
their ownership in certain jewelry, cameras, and streaming
contracts. Plaintiff’s interrogatories asked the defendants to
list all “television or streaming production agreements from
March 2019 - present” and to list “all real property (home,
leasing) intellectual property (films, streaming series, musical
recordings, art work) or personal property (chairs, cameras,
equipment) in which you have an interest.” Pl. Mem. 4-6.
Plaintiff contends that Dash owns an expensive camera, which he
testified to owning at trial in January 2020, and that Dash owns
a “Roc-a-Fella” gold necklace, a gold bracelet, and a men’s
Rolex watch, which Dash has posted pictures of himself wearing
to social media over the past three years. Id. at 6. In
addition, plaintiff argues that Poppington has contracts with
numerous video streaming services, like Roku, Apple TV, etc., as
is evident on its webpage. Id. at 4. And yet, plaintiff

complains, defendants did not disclose ownership in any of these
Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 3 of 6

things. Instead, defendants now affirm that they “do not own any
interest in any equipment, gold necklace, gold bracelet, or
Rolex watch.” Declaration of Natraj S. Bhushan in Opposition
(“Bhushan Decl.”), Dkt. No. 102, at 3. As for the streaming
contracts, defendants’ lawyer, Mr. Bhushan, says “after
consulting with Debtors in response to this motion, it appears
that Debtors do not have any contracts with [the above-
referenced video-streaming services], but do have nominal
receivables. These records will be produced within one week from
the date hereof.” Id. In reply, Plaintiff contends that if Dash
does not own the jewelry that he keeps posting about on social
media, he “must be ordered to identify the owner.” Id, at 7. The
Court agrees with plaintiff and orders defendant Dash to submit
an affidavit, by no later than November 9, 2020, clarifying his
ownership in the above-mentioned items of jewelry.

Second, plaintiff effectively accuses the defendants of
fraudulently conveying some of its assets to the Dash Group LLC,
a non-party entity owned by Dash. Pl. Mem. at 3. She asks the
Court to order defendants to “submit/identify its relationship
relating to the assignment from Poppington to The Dash Group
LLC.” Id. Defendants, however, deny that any “assets or monies
that have been assigned or transferred to third parties,”

including the Dash Group LLC. Id. In response, plaintiff
Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 4 of 6

contends that defendants’ statement is “patently false and
designed to stonewall discovery.” Id. Nevertheless, because
defendants have already responded to plaintiff’s interrogatory,
the Court denies plaintiff’s request to order defendants to do
so again. To the extent plaintiff seeks relief over any alleged
fraudulent conveyance, the proper approach would be to commence
such an action -- not to compel discovery.

Finally, plaintiff argues that defendants have failed to
produce certain documents. These are proper disputes for a
motion to compel discovery, and the Court addresses them in
turn.

Plaintiff complains that defendants have failed to
adequately reply to Document Request One, which seeks “[a]1ll
documents . . . regarding any domestic or foreign bank or other
financial account, regardless of how such account is titled,
over which you had signatory authority or other such control at
any time during the period from March 2019 to present.” Dkt. No.
101-4. She argues that defendants have failed to provide a copy
of the bank records for the Dash Group LLC. Pl. Mem. at 9.
Defendants respond, however, that “[n]jeither Debtor has any
signatory authority over the Dash Group, LLC.” Id. If neither
defendant has signatory authority over the Dash Group (or other

“such control”), then the records for those accounts fall
Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 5 of 6

outside the scope of the document request. Again, to the extent
plaintiff is alleging some sort of foul play, she should address
those issues directly, not through a discovery motion.

Next, plaintiff argues that Poppington has failed to
provide copies of monthly telephone bills, rents, rentals,
salaries, disbursements, payroll etc., pursuant to Document

Request 10. Pl. Mem. at 9. The defendants respond that they

OGRE RN

timely objected to the requests as overbroad. Bhushan Decl. at
4. As for the payroll record, the defendants contend that
Poppington has none. Id. The Court holds that plaintiff's
request for copies of all monthly telephone bills, rents,
rentals, salaries, and disbursements is overbroad, and denies
plaintiff’s request for their production.

Plaintiff also argues that defendants have failed to
produce their tax returns. Pl. Mem. at 9. The defendants contend
that the 2018 returns were provided in an earlier production in
a zip folder attachment. Bhushan Decl. at 4, Plaintiff points
out, however, that the folder is password-protected, and the
defendants have failed to provide the password. The Court orders
defendants to provide to plaintiff the password to the already-
provided zip folder containing the tax returns by no later than

November 9, 2020.
Case 1:19-cv-01944-JSR Document 104 Filed 11/04/20 Page 6 of 6

Plaintiff’s remaining issues ~- regarding bank statements,
Form 1099s, and Form W-2s -- are largely moot because defendants
have since agreed to produce these documents. See generally
Bhushan Decl. In her reply papers, however, plaintiff identities
three sets of outstanding documents: (1) the bank statements of
Poppington LLC (account x7151) for April 2019 through December
2019 and for May 2020; (2) the bank statements for Poppington
LLC (account x1287) for April 2019 through December 2019 and for
March 2020; and (3) certain 1099 and w-2 documents. Reply at 2.
To the extent these have not yet been produced, defendants are
ordered to produce them by no later than November 9, 2020.

Finally, plaintiff’s request for attorneys’ fees in
connection with this motion is denied. Frustrated though she may
be in her efforts to collect on her judgment, she has not made
the requisite showing of bad faith to justify an award of
attorneys’ fees. See Hall v. Cole, 412 U.S. 1, 5 (1973).

The Clerk is directed to close the entry at docket number 99.

 

SO ORDERED.
Dated: New York, NY 2th
November Y, 2020 JED ../ RAKOFF, U. S. D.J.

 

 

 

 

 

 

 
